Case 14-50971-CSS   Doc 466-21   Filed 05/02/20   Page 1 of 10




    Exhibit 75
                  Case
                     Case
                       14-50971-CSS
                          12-50947-KBODocDoc
                                          466-21
                                             4 Filed
                                                  Filed
                                                      10/18/12
                                                        05/02/20 Page
                                                                   Page
                                                                      1 of
                                                                        2 of
                                                                           5 10




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                                 Chapter 11

ALLIED SYSTEMS HOLDINGS, INC., et al.,1                                Case No. 12-11564 (CSS)

                                                                       (Jointly Administered)
                            Debtors.


ALLIED SYSTEMS HOLDINGS, INC.

                            Plaintiff,
                                                                       Adversary Proceeding
v.                                                                     No. 12-50947 (CSS)

AMERICAN MONEY MANAGEMENT CORP.,                                       Obj. Deadline: Nov. 1, 2012 at 4:00 p.m. (EDT)
AVENUE CAPITAL GROUP, BDCM
OPPORTUNITY FUND II, LP, BENNETT
MANAGEMENT, BLACK DIAMOND CLO 2005-1
LTD., DEL MAR DISTRESSED OPPORTUNITIES
MASTER FUND, MJX ASSET MANAGEMENT,
LLC, PAR-FOUR INVESTMENT MANAGEMENT,
SPECTRUM INVESTMENT PARTNERS LP,
TEAK HILL – CREDIT CAPITAL
INVESTMENTS, LLC, THE CIT
GROUP/BUSINESS CREDIT, INC., THE
OFFICIAL COMMITTEE OF UNSECURED
CREDITORS, YUCAIPA AMERICAN ALLIANCE
FUND II, L.P. and YUCAIPA AMERICAN
ALLIANCE (PARALLEL) FUND II, L.P.


                            Defendants.


     1
             The Debtors in these cases, along with the federal tax identification number (or Canadian business number
     where applicable) for each of the Debtors, are: Allied Systems Holdings, Inc. (XX-XXXXXXX); Allied Automotive
     Group, Inc. (XX-XXXXXXX); Allied Freight Broker LLC (XX-XXXXXXX); Allied Systems (Canada) Company (90-
     0169283); Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); Axis Areta, LLC (XX-XXXXXXX); Axis Canada Company
     (875688228); Axis Group, Inc. (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CT Services, Inc. (38-
     2918187); Cordin Transport LLC (XX-XXXXXXX); F.J. Boutell Driveaway LLC (XX-XXXXXXX); GACS Incorporated
     (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (XX-XXXXXXX); QAT, Inc. (59-
     2876863); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal Services LLC (91-
     0847582). The location of the Debtors’ corporate headquarters and the Debtors’ address for service of process is
     2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.


     RLF1 7348007v.1
              Case
                 Case
                   14-50971-CSS
                      12-50947-KBODocDoc
                                      466-21
                                         4 Filed
                                              Filed
                                                  10/18/12
                                                    05/02/20 Page
                                                               Page
                                                                  2 of
                                                                    3 of
                                                                       5 10




     MOTION OF DEBTOR ALLIED SYSTEMS HOLDINGS, INC. FOR ORDER
    EXTENDING THE AUTOMATIC STAY TO CERTAIN NON-DEBTOR THIRD
  PARTIES PURSUANT TO SECTIONS 105 AND 362 OF THE BANKRUPTCY CODE

         Allied Systems Holdings, Inc. (“Allied Holdings”) hereby moves this Court (the

“Motion”), pursuant to sections 105 and 362 of the Bankruptcy Code, for the entry of an order,

substantially in the form attached hereto as Exhibit A, extending the automatic stay to enjoin the

above-captioned Defendants, American Money Management Corp., Avenue Capital Group,

BDCM Opportunity Fund II, LP, Bennett Management, Black Diamond CLO 2005-1 LTD., Del

Mar Distressed Opportunities Master Fund, MJX Asset Management, LLC, Par-Four Investment

Management, Spectrum Investment Partners LP, Teak Hill – Credit Capital Investments, LLC,

The CIT Group/Business Credit, Inc., Yucaipa American Alliance Fund II, L.P., Yucaipa

American Alliance (Parallel) Fund II, L.P. (collectively, the “First Lien Lenders”) and the

Official Committee of Unsecured Creditors (“Committee” and together with the First Lien

Creditors, the “Adversary Defendants”), from the commencement or continuation of claims

pertaining to the determination of the identity of the Requisite Lender and the Requisite Lender

status under Allied Holdings’ Amended and Restated First Lien Secured Super-Priority Debtor in

Possession and Exit Credit and Guaranty Agreement (the “First Lien Credit Agreement”),

including the enforceability and interpretation of provisions impacting that determination,

outside of Allied Holdings’ chapter 11 proceedings.

                                   JURISDICTION AND VENUE

         1.        This Court has jurisdiction to consider and determine this matter pursuant to 28

U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.




                                                 -2-
Active 20144389v2 002872.111292
RLF1 7348007v.1
              Case
                 Case
                   14-50971-CSS
                      12-50947-KBODocDoc
                                      466-21
                                         4 Filed
                                              Filed
                                                  10/18/12
                                                    05/02/20 Page
                                                               Page
                                                                  3 of
                                                                    4 of
                                                                       5 10




                                        RELIEF REQUESTED

         2.        By this Motion, Allied Holdings requests entry of an order, substantially in the

form attached hereto as Exhibit A, pursuant to sections 105 and 362 of the Bankruptcy Code,

extending the automatic stay to the Adversary Defendants to enjoin the commencement or

continuation of claims pertaining to the determination of the identity of the Requisite Lender and

the Requisite Lender status under the First Lien Credit Agreement, including the enforceability

and interpretation of provisions impacting that determination, outside of Allied Holdings’

chapter 11 proceedings.

                                         BASIS FOR RELIEF

         3.        Contemporaneously herewith, Allied Holdings is filing its Brief in Support of this

Motion which includes relevant factual information and citations to the applicable authorities and

a discussion of their application to this Motion.

                                               NOTICE

         4.        Notice of this Motion has been provided via facsimile, overnight delivery service,

electronic transmission or same-day messenger service to: (i) the U.S. Trustee; (ii) counsel for

the agent for the Debtors’ debtor-in-possession lenders; (iii) counsel for First Lien Lenders; (iv)

counsel for The Bank of New York Mellon, in its capacity as administrative agent and collateral

agent under the Debtors’ second lien credit agreement; (v) counsel for the Committee; and (vi)

all other persons requesting notices.

                                        NO PRIOR REQUEST

         5.        Allied Holdings has not previously sought the relief requested herein from this or

any other Court.




                                                  -3-
Active 20144389v2 002872.111292
RLF1 7348007v.1
Case
   Case
     14-50971-CSS
        12-50947-KBODocDoc
                        466-21
                           4 Filed
                                Filed
                                    10/18/12
                                      05/02/20 Page
                                                 Page
                                                    4 of
                                                      5 of
                                                         5 10
              Case
                 Case
                   14-50971-CSS
                      12-50947-KBODocDoc
                                      466-21
                                         4 Filed
                                              Filed
                                                  10/18/12
                                                    05/02/20 Page
                                                               Page
                                                                  5 of
                                                                    6 of
                                                                       5 10




                                         TROUTMAN SANDERS LLP
                                         Bank of America Plaza
                                         600 Peachtree Street, Suite 5200
                                         Atlanta, Georgia 30308-2216
                                         Telephone No.: (404) 885-3000
                                         Facsimile No.:    (404) 885-3900
                                         E-Mail: jeffrey.kelley@troutmansanders.com
                                         E-Mail: ezra.cohen@troutmansanders.com
                                         E-Mail: michael.johnson@troutmansanders.com
                                         E-Mail: matthew.brooks@troutmansanders.com
                                         Counsel for the Debtors




                                          -5-
Active 20144389v2 002872.111292
RLF1 7348007v.1
            Case
              Case
                 14-50971-CSS
                   12-50947-KBODoc
                                 Doc
                                   466-21
                                     4-1 Filed
                                          Filed10/18/12
                                                05/02/20 Page
                                                          Page17ofof410




                                  EXHIBIT A




RLF1 7348007v.1
             Case
               Case
                  14-50971-CSS
                    12-50947-KBODoc
                                  Doc
                                    466-21
                                      4-1 Filed
                                           Filed10/18/12
                                                 05/02/20 Page
                                                           Page28ofof410




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

    In re:                                                             Chapter 11

    ALLIED SYSTEMS HOLDINGS, INC., et al.,1                            Case No. 12-11564 (CSS)

                                                                       (Jointly Administered)
                            Debtors.


    ALLIED SYSTEMS HOLDINGS, INC.

                             Plaintiff,
                                                                       Adversary Proceeding
    v.                                                                 No. 12-50947 (CSS)

    AMERICAN MONEY MANAGEMENT CORP.,                                   Re: Docket No. ____
    AVENUE CAPITAL GROUP, BDCM
    OPPORTUNITY FUND II, LP, BENNETT
    MANAGEMENT, BLACK DIAMOND CLO 2005-1
    LTD., DEL MAR DISTRESSED OPPORTUNITIES
    MASTER FUND, MJX ASSET MANAGEMENT,
    LLC, PAR-FOUR INVESTMENT MANAGEMENT,
    SPECTRUM INVESTMENT PARTNERS LP,
    TEAK HILL – CREDIT CAPITAL
    INVESTMENTS, LLC, THE CIT
    GROUP/BUSINESS CREDIT, INC., THE
    OFFICIAL COMMITTEE OF UNSECURED
    CREDITORS, YUCAIPA AMERICAN ALLIANCE
    FUND II, L.P. and YUCAIPA AMERICAN
    ALLIANCE (PARALLEL) FUND II, L.P.


                             Defendants.


1
        The Debtors in these cases, along with the federal tax identification number (or Canadian business number
where applicable) for each of the Debtors, are: Allied Systems Holdings, Inc. (XX-XXXXXXX); Allied Automotive
Group, Inc. (XX-XXXXXXX); Allied Freight Broker LLC (XX-XXXXXXX); Allied Systems (Canada) Company (90-
0169283); Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); Axis Areta, LLC (XX-XXXXXXX); Axis Canada Company
(875688228); Axis Group, Inc. (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CT Services, Inc. (38-
2918187); Cordin Transport LLC (XX-XXXXXXX); F.J. Boutell Driveaway LLC (XX-XXXXXXX); GACS Incorporated
(XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (XX-XXXXXXX); QAT, Inc. (59-
2876863); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal Services LLC (91-
0847582). The location of the Debtors’ corporate headquarters and the Debtors’ address for service of process is
2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.


RLF1 7348007v.1
              Case
                Case
                   14-50971-CSS
                     12-50947-KBODoc
                                   Doc
                                     466-21
                                       4-1 Filed
                                            Filed10/18/12
                                                  05/02/20 Page
                                                            Page39ofof410




               ORDER PURSUANT TO SECTIONS 105 AND 326 OF THE
               BANKRUPTCY CODE EXTENDING AND IMPOSING THE
            AUTOMATIC STAY TO CERTAIN NON-DEBTOR THIRD PARTIES

         Upon the motion dated October 18, 2012 (the “Motion”)2 of Allied Systems Holdings,

Inc. (“Allied Holdings”) for an order extending the automatic stay to enjoin the above-captioned

Defendants, American Money Management Corp., Avenue Capital Group, BDCM Opportunity

Fund II, LP, Bennett Management, Black Diamond CLO 2005-1 LTD., Del Mar Distressed

Opportunities Master Fund, MJX Asset Management, LLC, Par-Four Investment Management,

Spectrum Investment Partners LP, Teak Hill – Credit Capital Investments, LLC, The CIT

Group/Business Credit, Inc., Yucaipa American Alliance Fund II, L.P., Yucaipa American

Alliance (Parallel) Fund II, L.P. (collectively, the “First Lien Lenders”) and the Official

Committee of Unsecured Creditors (“Committee” and collectively with the First Lien Lenders,

the “Adversary Defendants”), from the commencement or continuation of claims pertaining to

the determination of the identity of the Requisite Lender and the Requisite Lender status under

Allied Holdings’ Amended and Restated First Lien Secured Super-Priority Debtor in Possession

and Exit Credit and Guaranty Agreement (the “First Lien Credit Agreement”), including

subsequent amendments, outside of Allied Holdings’ chapter 11 proceedings, pursuant to

sections 105 and 362 of the Bankruptcy Code, all as more fully described in the Motion; and the

Court having jurisdiction to consider the Motion and the relief requested therein in accordance

with 28 U.S.C. § 1334; and in consideration of the Motion and the relief requested therein being

a core proceeding pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

Motion having been provided; and it appearing that no other or further notice need be provided;

and the Court having determined that the relief sought in the Motion is in the best interests of the


2
        Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in
the Motion.
                                                      -2-
Active 20144389v2 002872.111292
RLF1 7348007v.1
              Case
                Case
                   14-50971-CSS
                      12-50947-KBODocDoc
                                      466-21
                                         4-1 Filed
                                             Filed10/18/12
                                                   05/02/20 Page
                                                            Page410
                                                                  ofof
                                                                     4 10




Debtors, their estates and creditors, and all parties in interest, and that the legal and factual bases

set forth in the Motion establish just cause for the relief granted herein; and after due deliberation

and sufficient cause appearing therefor,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

         1.        The Motion is GRANTED.

         2.        The automatic stay provided under 11 U.S.C. § 362 is hereby extended to the

Adversary Defendants to the extent that the Adversary Defendants are hereby enjoined from

commencing or continuing to prosecute any and all claims pertaining to the determination of the

identity of the Requisite Lender and the Requisite Lender status under Allied Holdings’ First

Lien Credit Agreement, including the enforceability and interpretation of provisions impacting

that determination, outside of Allied Holdings’ chapter 11 proceedings.

         3.        This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation of this Order.

Dated: October ___, 2012
       Wilmington, Delaware

                                             THE HONORABLE CHRISTOPHER S. SONTCHI
                                             UNITED STATES BANKRUPTCY JUDGE




                                                 -3-
Active 20144389v2 002872.111292
RLF1 7348007v.1
